                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

SAJ GROUP, LLC                                               )
                                                             )
                             Plaintiff,                      )
                                                             )      CaseNo. l:19-cv-02606
V.                                                           )

OETTINGER DAVIDOFF AG;
GERALD BERNARD GALLERY, INC.
BIGGS MANSION, LLC;

                             Defendants.                     )

     CUSTOMER DEFENDANTS GERALD BERNARD GALLERY, INC.’S AND BIGGS
       MANSION, LLC’S JOINT MOTION TO STAY OR, IN THE ALTERNATIVE,
                    EXTEND TIME TO ANSWER OR PLEAD

        Defendants Gerald Bernard Gallery, Inc. (“GBG”) and Biggs Mansion, LLC (“Biggs”)

(collectively, the “Customer-Defendants”) jointly move to stay the patent infringement claims

against them in this case, or in the alternative, to extend time to file their responses to the

Complaint by sixty (60) days. In support of their Motion, the Customer Defendants state:

        1.      This is a patent infringement case, wherein Plaintiff alleges that it holds a patent

to glassware designed to hold a cigar on its rim. GBG and Biggs are local retailers that allegedly

sold the allegedly infringing product. Currently, GBG’s and Biggs’s responses to the Complaint

are due on September 11, 2019.

        2.     Neither GBG nor Biggs manufacture the allegedly infringing product. Instead,

both stores purchased the glassware from Davidoff of Geneva USA, Inc. (“Davidoff USA”), the

American subsidiary and distributor for the Swiss cigar and cigar accessory manufacturer,

Oettinger Davidoff, AG (“Davidoff AG”).‘




       See http://'oettingerdavidoff.com/who-we-are#organisation.
        3.      In this respect, GBG and Biggs are "customers’" of manufacturers Defendant

Davidoff AG and its subsidiary, Davidoff USA. Davidoff USA has not been named in this case,

but Davidoff AG has.

        4.      The Customer-Defendants’ sales of the allegedly infringing glassware are very

low.

        5.      Upon its investigation to date, GBG’s records reflect that it has sold less than

$1,000 of the glassware, in gross revenue, in its entire sales history. GBG is not currently selling

the glassware and has not since before this litigation was filed.

        6.      Upon its investigation to date, Biggs’ records reflect that it has sold less than

$2,750 of the glassware, in gross revenue, in its entire sales history. Biggs is not currently

selling the glassware and has not since before this litigation was filed.

        7.      This litigation, and the expense of defending it, imposes a hardship on the

Customer Defendants, when Davidoff is the manufacturer that allegedly infringed upon

Plaintiffs patent.

        8.      This case was filed on April 17, 2019. Defendant Davidoff AG has not appeared

and, on information and belief, has never been served with Summons or the Complaint.

       9.       The Customer Defendants have been discussing potential resolutions of the claims

with Plaintiffs counsel. However, on September 5, 2019, Plaintiffs counsel unexpectedly filed

motions to withdraw, which are to be presented on September 12, 2019. It is unclear to the

Customer Defendants whether Plaintiff intends to retain new counsel or continue prosecuting

these claims.
           10.   The Customer Defendants have potential defenses to the infringement claims, but

those defenses are likely to be better presented by Defendant Davidoff For this reason, courts

recognize the “customer-suit” exception to patent infringement claims, which allow for

customer-suits to be stayed while the plaintiff litigates the infringement claim against the

manufacturer, who is “generally the ‘true defendant’ in the dispute.” In re Nintendo of Am., Inc.,

756 F.3d 1363, 1365 (Fed. Cir. 2014) (staying customer claims, severing and transferring

manufacturer claims pursuant to 28 U.S.C. § 1404(a)). Allowing claims against the manufacturer

to proceed first materially advances the administration of justice by more efficiently resolving

the controversy and requiring the “true defendant” to bear the cost of the defense. Id. at 1366.

           11.   Here, while it is true that Davidoff has not yet presented any defenses of non­

infringement or patent invalidity, that is because it has not been served. Thus, the customer-

claims should be stayed until such time as Davidoff is properly before the Court and presents

whatever defenses it may have to these claims.

       12.       Further, if there is still a way to reasonably resolve the customer claims, the

withdrawal of Plaintiffs counsel has stalled these discussions. Thus, to the extent the Court is

not inclined to grant a stay at this time, the Customer-Defendants’ responses to the Complaint

should be deferred until such time as it is clear whether Plaintiff intends to retain new counsel or

wishes to discuss settlement with the Customer Defendants directly. An extension of 60-days

should be sufficient time to allow Customer-Defendants to discuss this with Plaintiff or its new

counsel.

       13.       This motion is not made for the purposes of delay, but to allow the Customer-

Defendants to defend or resolve this patent infringement litigation in the most efficient and

economical way possible.
        WHEREFORE, Defendants Gerald Bernard Gallery, Inc. and Biggs Mansion, EEC

jointly move to stay the patent infringement claims against them in this case, or in the alternative,

to extend time to file their responses to the Complaint by sixty (60) days until November 11,

2019.

Respectfully submitted,

GERAED BERNARD GAEEERY, INC.                     BIGGS MANSION, EEC,
Defendant                                        Defendant


By; Eric P. VanderPloeg_______                   By; /s/ Vlad V. Chirica

Joseph P. Roddy                                  Allen R. Perl
iroddv@,burkelaw.com                             aperl@,perlandgoodsnvder.com
ARDC# 6204031                                    ARDC #6191920
Eric P. VanderPloeg                              Vlad V. Chirica
evanderploeg@,burkelaw.com                       vchirica@,perlandgoodsnvder.com
ARDC # 6310377                                   ARDC # 6320436
Burke, Warren, MacKay & Serritella, P.C.         Perl & Goodsnyder, Etd.
330 N. Wabash Ave., 21st Floor                   14 North Peoria Street, Suite 2C
Chicago, Illinois 60611                          Chicago, Illinois 60607
(312) 840-7000                                   (312)243-4500
                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify under oath that I caused the forgoing agreed motion to

be filed with the Court’s electronic CM/ECF filing system, and thereby caused the same to be

served electronically on all counsel of record reflected below on this day September 10, 2019.

Jonathan Loevy                                   Allen R Perl
Matthew Topic                                    Vlad V. Chirica
LOEVY & LOEVY                                    Perl & Goodsnyder, Ltd.
311 N. Aberdeen, Third Floor                     14 North Peoria Street, Suite 2-C
Chicago, Illinois 60607                          Chicago, IL 60607-2644
(312) 243-5900                                   (312)243-4500
matt@Joevv.com                                   aperl@,perlandgoodsnvder.com
ion@Joevv.com                                    vchirica@;perlandgoodsnvder.com
Attorneys for Plaintiff                          Attorneys for Defendant Biggs Mansion, LLC




                                                    /s/ Eric P. VanderPloea
